317 S.W.3d 76 (2010)
STATE of Missouri, Respondent,
v.
Patrick MOORE, Appellant.
No. ED 92612.
Missouri Court of Appeals, Eastern District, Division One.
April 20, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 8, 2010.
Application for Transfer Denied August 31, 2010.
Adam Fein, Richard Starnes, Co-Counsel, Jefferson City, MO, for Appellant.
Shaun Mackelprang, Erin Griebel, Co-Counsel, Jefferson City, MO, for Respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Patrick Moore ("Defendant") appeals from the judgment entered upon a jury *77 verdict convicting Defendant of two counts of assault in the first degree in violation of Section 565.050[1], two counts of armed criminal action in violation of Section 571.015, and one count of unlawful use of weapon by discharge of a firearm at or from a motor vehicle in violation of Section 571.030.1(10). The trial court sentenced Defendant as a persistent offender to five life sentences to be served consecutively.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo. 2000, unless otherwise indicated.